332 S.W.3d 266 (2010)
STATE of Missouri, Respondent,
v.
James J. HAMILTON, Appellant.
No. WD 72339.
Missouri Court of Appeals, Western District.
December 30, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 1, 2011.
Application for Transfer Denied March 29, 2011.
James J. Hamilton, Appellant pro se.
Shaun J. Mackelprang and Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JAMES E. WELSH, Judge and GARY D. WITT, Judge.

ORDER
James Hamilton appeals the motion court's denial of his motion for post-conviction DNA testing pursuant to Section 547.035. We affirm. Rule 84.16(b).